883 F.2d 1027
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert J. McCARTY, Petitioner,v.DEPARTMENT OF THE ARMY, Respondent.
No. 89-3103.
United States Court of Appeals, Federal Circuit.
July 17, 1989.Rehearing Denied Aug. 23, 1989.

Before MARKEY, Chief Judge, COWEN, Senior Circuit Judge, and NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), SE07528810331, affirming the Department of the Army's removal of Robert J. McCarty (McCarty) for misconduct including failure to act on knowledge of test fraud and providing a false statement of material fact, is affirmed.

OPINION

2
Substantial evidence supports the finding that McCarty engaged in misconduct justifying his removal from the service.    See Mings v. Department of Justice, 813 F.2d 384, 390 (Fed.Cir.1987);  Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).  We agree with the administrative judge that McCarty's assertion that his job responsibilities could have been better defined does not justify his misconduct or save him from removal for it.


3
McCarty failed to convince us that the board's decision was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  Accordingly, we affirm on the basis of that thorough decision.  5 U.S.C. Sec. 7703(c) (1982);  see Hayes, 727 F.2d at 1537.


4
McCarty's assertions about the composition of the board and his absence from two investigatory proceedings may not be raised for the first time on appeal.    See Meglio v. MSPB, 758 F.2d 1576, 1577 (Fed.Cir.1984).